                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-00670-GCM
 DANIEL PARKS                                     )
 CITIES4LIFE, INC.
 PATRICK COURTNEY,
                                                  )
                Plaintiffs,                       )
                                                  )
    v.                                            )         ORDER
                                                  )
 MARK FOWLER                                      )
 CITY OF CHARLOTTE
 JENNIFER ROBERTS
 MARCUS D. JONES
 CITY OF CHARLOTTE DEPARTMENT
 OF HOUSING AND NEIGHBORHOOD
 SERVICES
 KIMBERLY T SAUER
 CITY OF CHARLOTTE DIVISION OF
 CODE ENFORCEMENT
 DOES
 BEN KRISE
 MANDY EDWARDS,
                                                  )
                Defendants.                       )
                                                  )

         THIS MATTER COMES before this Court on Plaintiffs’ Motion for Leave to File Second

Amended Complaint (Doc. No. 41) and Defendants’ Motion to Dismiss and for Judgment on the

Pleadings (Doc. No. 35). The Court has read the briefs, and this matter is now ripe for disposition.

         Plaintiffs moved to file a Second Amended Complaint under Federal Rule of Civil

Procedure 15. Rule 15(a)(2) states: “In all other cases, a party may amend its pleading only with

the opposing party's written consent or the court's leave. The court should freely give leave when

justice so requires.” Fed. R. Civ. Pro. 15(a)(2). Under Fourth Circuit law, a court should only deny

a proposed amendment when it is prejudicial to another party, due to bad faith of the moving party,



                                                 1
or if the amendment is futile. Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en banc)

(citations and internal quotation marks omitted).

       Here, Plaintiffs moved this Court to file a Second Amended Complaint alleging several

new causes of action. These causes of action arise from alleged patterns of conduct that are similar

to the conduct alleged in the Amended Complaint. Defendants partially oppose this Motion to

Amend on the basis that several of the causes of action would be futile.

       The Court will allow the Plaintiffs to file the Second Amended Complaint. The Court finds

that judicial economy favors allowing the amendment. In the Fourth Circuit, futility analysis is

similar to the analysis performed under a Rule 12(b)(6) motion in that futility asks if the proposed

amendment fails to state a claim. See Katyle v. Penn Nat’l. Gaming, Inc., 637 F.3d 462, 471 (4th

Cir. 2011) (“Futility is apparent if the proposed amended complaint fails to state a claim under the

applicable rules and accompanying standards.”) (citations omitted). Here, Defendants ask this

Court to engage in futility analysis to deny Plaintiffs’ Motion. Plaintiffs argue that if the Court

denied the amendment, Plaintiffs would be required to file a separate lawsuit and seek

consolidation of the actions.

       The Court agrees with Plaintiffs. Judicial economy and the interests of justice require the

Court, in this instance, to allow all claims to be brought under one complaint: the Second Amended

Complaint. Once all claims are properly before the Court, the Court will consider the arguments

made by Defendants in any timely filed motion under Rule 12. This approach prevents duplicative

analysis and allows for the efficient administration of the matter. Thus, the Court GRANTS

Plaintiffs’ Motion for Leave to File a Second Amended Complaint. (Doc. No. 41).

       Defendants’ filed a Motion to Dismiss and for Judgment on the Pleadings (Doc. No. 35) in

this matter. That Motion dealt with the claims as raised in the Amended Complaint. Because the



                                                 2
Court granted Plaintiffs’ Motion for Leave to Amend, Defendants’ Motion is now moot as written.

Therefore, the Court DENIES Defendants’ Motion as moot. Defendants are free to refile a motion

to dismiss or motion for judgment on the pleadings relating to the Second Amended Complaint if

Defendants so choose.

                                           CONCLUSION

       For the aforementioned reasons, the Court GRANTS Plaintiffs’ Motion for Leave to file a

Second Amended Complaint (Doc. No. 41) and DENIES AS MOOT Defendants’ Motion to

Dismiss and for Judgment on the Pleadings (Doc. No. 35).

       SO ORDERED.



                                      Signed: April 16, 2019




                                                3
